DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 November 2021 has been entered. Claims 1-20 are pending.
Election/Restrictions
Claim 12 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species A and figure 2, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7 April 2021.
Newly submitted claims 11 and 20 directed to an invention that is independent or distinct from the invention originally claimed on 13 December 2018 for the following reasons:
Claim 11 is directed toward “the power further comprises energizing the solenoid according to a mirror image of the power drive profile for each actuation of the solenoid for retracting the armature.“
Claim 20 is directed to a newly recited embodiment of “a mirror image of the power drive profile for each actuation of the solenoid for retracting the armature.” Said embodiment is disclosed separately in paragraph 0090 of the Specification filed on 13 December 2018. 
Inventions of the originally presented claims and the newly presented claims 11 and 20 are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are distinct because (1) the inventions are materially different in design, mode of operation, function, and effect because the originally presented claim is directed toward piston extension, while the newly recited claims are directed toward piston retraction; (2) the inventions are mutually exclusive because the piston extension and retraction are mutually exclusive movements of the pump armature which must be done separately; (3) the inventions as claimed are not obvious variants because piston extension is not a variant of piston retraction, they are independent actions.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 11 and 20 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim 1 links inventions originally filed claims and claims 11, 12, and 20.  The restriction requirement between the linked inventions is subject to the nonallowance of the linking claim, claim 1.  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104 Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claims 5 and 15 recite the “initial” movement “increases at a first rate,” and “increases at a second rate.” Said “a first rate” and “a second rate” do not have proper antecedent basis in the specification. The limitations should be changed to match the terminology used in the specification.
 Examiner notes that specification paragraph 15 recites “The initial portion may generally increase at a slow rate near the initial positioning which then increases near the second positioning[,]” and specification paragraph 90 recites “Initial portion 808 generally increases at a slow rate near initial positioning 814 which then increases near second positioning 816.” 

Claim Objections

Claims 4-9 and 14-19 are objected to because of the following informalities: 

Claims 5 and 15 recite “increases at a first rate” in relation to the initial movement of the armature, while claims 9 and 19 recite “decreases a first rate” in relation to the final movement of the armature. It is unclear whether applicant intends to claim that the rates are intended to be the same or different because the same terms are used.
Claim 4 recites “a second positioning.” Correct it to “the second position” as it is dependent on “the movement of the armature from the starting position to a second position,” recited in claim 1.
Claim 5 recites “the second positioning.” Correct it to “the second position” as it is dependent on “the movement of the armature from the starting position to a second position” recited in claim 1.
Claim 6 recites “the second positioning,” and “a third positioning.”  Correct them to “the second position,” and “the third position” as the limitations are dependent on “a second position” and “a third position” recited in claim 1.
Claim 7 recites “the second positioning,” and “the third positioning.” Correct them to “the second position,” and “the third position” as the limitations are dependent on “a second position” and “a third position” recited in claim 1.
Claim 8 recites “the third positioning.” Correct to “the third position” as it is dependent on “a third position” recited in claim 1.
Claim 9 recites “the third positioning.” Correct to “the third position” as it is dependent on “a third position” recited in claim 1.
Claim 13 recites “a starting position to a fully extended position” on page 7 lines 4-5 of the claims filed on 16 November 2022.  The limitation should be changed to “the starting position to the fully extended position” because they receive antecedent basis from the elements recited on page 6 the last line from the bottom.
Claim 14 recites “a second positioning.” Correct it to “the second position,” as it is dependent on “a second position” recited in claim 13.
Claim 15 recites “the second positioning.” Correct it to “the second position,” as it is dependent on “a second position” recited in claim 13.
Claim 16 recites “the second positioning,” and “a third positioning.” Correct it to “the second position,” and “the third position.” as they are dependent on “a second position” and “a third position” recited in claim 13.
Claim 17 recites “the second positioning,” “a third positioning,” and “the third positioning.” Correct it to “the second position,” “the third position,” and “the third position” as they are dependent on “a second position” and “a third position” recited in claim 13.
Claim 18 recites “the third positioning.” Correct it to “the third position,” as it is dependent on “a third position” recited in claim 13.
Claim 19 recites “the third positioning.” Correct it to “the third position,” as it is dependent on “a third position” recited in claim 13
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-9 and 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites “an initial positioning of the armature,” it is unclear whether this is the same or different from “a starting position” of the armature recited in claim 1. For the limited purpose of examination it will be interpreted as the same position. Dependent claims 5-9 are correspondingly rejected and dependent on claim 4.
Claim 5 recites “the initial positioning,” it is unclear whether this is the same or different from “a starting position” of the armature recited in claim 1. For the limited purpose of examination it will be interpreted as the same position. 
Claim 8 recites “a final positioning.” It is unclear whether this is the same or different than “a fully extended position” recited in claim 1. For the limited purpose of examination it will be interpreted as the same position. Dependent claim 9 is correspondingly rejected.
Claim 9 recites “the final positioning.” It is unclear whether this is the same or different than “a fully extended position” recited in claim 1. For the limited purpose of examination it will be interpreted as the same position. 
Claim 14 recites “an initial positioning of the armature.” It is unclear whether this is the same or different from “a starting position” of the armature recited in claim 13. For the limited purpose of evaluation, they will be interpreted as the same. Dependent claims 15-19 are correspondingly rejected as dependent on claim 14.
Claim 15 recites “the initial positioning.” It is unclear whether this is the same or different from “a starting position” of the armature recited in claim 13. For the limited purpose of evaluation, they will be interpreted as the same. 
Claim 18 recites “a final positioning.” It is unclear whether this is the same or different than “a fully extended position” recited in claim 13. For the limited purpose of evaluation, they will be interpreted as the same. Dependent claim 19 is correspondingly rejected.
Claim 19 recites “the final position” and “the final positioning.” It is unclear whether this is the same or different than “a fully extended position” recited in claim 13. For the limited purpose of evaluation, they will be interpreted as the same.
Claims 1 and 13 recite “an initial corresponding movement of the armature … that increases at a first overall rate.” It is unclear whether “movement … that increases at a first overall rate” refers to piston movement in an increasing direction or to acceleration that changes the velocity of the piston movement.  For the limited purpose of evaluation, the limitation will be interpreted as indicating a direction of piston movement. Claims 2-12 and 20 rejected as dependent on claim 1. Claims 14-19 rejected as dependent on claim 13.
Claims 1 and 13 recite “an intermediate corresponding movement of the armature … that increases at a second overall rate different than the first overall rate.” It is unclear whether “movement … that increases at a second overall rate” refers to piston movement in an increasing direction or to acceleration that changes the velocity of the piston movement. For the limited purpose of evaluation, the limitation will be interpreted as indicating a direction of piston movement. Claims 2-12 and 20 rejected as dependent on claim 1. Claims 14-19 rejected as dependent on claim 13.
Claims 1 and 13 recite “a final corresponding movement of the armature … that decreases at a third overall rate different than either of the second or first overall rate.” It is unclear whether “movement …. that decreases at a third overall rate” refers to piston movement in a decreasing direction or to acceleration that changes the velocity of the piston movement. For the limited purpose of evaluation, the limitation will be interpreted as indicating a direction of piston movement. Claims 2-12 and 20 rejected as dependent on claim 1. Claims 14-19 rejected as dependent on claim 13.
Claim 5 and 15 recite “movement … increases at a first rate … increases at a second rate.” It is unclear whether it refers to piston movement in an increasing direction or to acceleration that changes the velocity of the piston movement. For the limited purpose of evaluation, the limitation will be interpreted as indicating a direction of piston movement. 
Claims 7 and 17 recite “movement … increases at a second rate … and at a third rate, slower than the second rate.” It is unclear whether increases refers to piston movement in an increasing direction or to acceleration that changes the velocity of the piston movement. It is unclear whether slower refers to a change in the acceleration or to a change in velocity. For the limited purpose of evaluation, the limitation increases will be interpreted as indicating a direction of piston movement; while the limitation slower will be interpreted as a change in velocity.
Claims 9 and 19 recite “a decreasing rate.” It is unclear whether “decreasing rate” refers to piston movement in a decreasing direction or to acceleration that changes the velocity of the piston movement.  For the limited purpose of evaluation, the limitation will be interpreted as indicating a direction of piston movement. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over McNaull (US 6,758,657) in view of Carman (US2019/0078,565) in view of Post (US 4,556,371) in view of Weston (US 5,348,585).

Regarding claim 1, McNaull discloses a pump arrangement for powering a pump (fig 1, pump 10, c 2 l 22) in providing a controlled volume of water to a drip nozzle in a drip-feed humidifier, the pump arrangement comprising (a controlled volume of water to a drip nozzle in a humidifier is intended use in the preamble of the claim and will be given no patentable weight):  a pump (pump 10, c 2 l 22) having a solenoid (electromagnetic coil assembly 25, c 2 l 62-63), an armature (armature 27 with plunger 28 connected together at collar 30, c 2 l 64-67, c 3 l 6-11), a diaphragm member (diaphragm 31, c 3 l 13-15), and a spring (spring 44, c 3 l 64), wherein the diaphragm member forms a portion of a pumping chamber (chamber 17, c 3 l 25-27) and is deformable between an initial position (fig 2, intake at the extreme downward position, c 4 l 6-14) for a given volume of the pumping chamber (volume of chamber 17 at intake is the given volume) and a deformed position (fig 3, fluid discharged out of chamber 17, plunger moved upward, c 3 l 52-60) which reduces the given volume of the pumping chamber (id.), wherein the armature is coupled to the diaphragm member to deform the diaphragm member away from the solenoid and the initial position in response to the solenoid being energized (armature 27 and plunger 28 connect to diaphragm 32 and move upward together when solenoid is energized, c 3 l 53-57), and wherein the spring is tensioned to pull the armature back toward the solenoid and move the diaphragm member back to the initial position (with solenoid off, spring 44 drives assembly downward to initial position, c 4 l 4-14)…. [controlling the power] comprises energizing the solenoid according to a power drive profile (power level of the coil assembly 25 is balanced with mass of armature and plunger 28 and spring 44 in order to prevent undesirable noise, c 3 l 60-67) for each actuation of the solenoid for extending the armature (range of travel of armature 27 is a function of the power level on the coil assembly 25, c 3 l 61-63) from a starting position (fig 2, see initial position previously claimed) to a fully extended position (fig 3, see deformed position previously claimed) in a quiet manner which is below a given noise threshold of potential disturbance (configured to prevent diaphragm portion 32 from contacting wall 18 and creating an undesirable noise, that noise is chattering contact with the contact wall, c 3 l 64 – c 4 l 3; the noise threshold is any noise caused by chattering against the contact wall, c 4 l 1-3),… wherein each corresponding actuation of the solenoid is operated in the quiet manner (the pump is operated silently, c 4 – 14-15).
McNaull does not disclose  a processing unit; and a power supply electrically connected to the solenoid via a switch  which is controlled by the processing unit, the power supply is structured to supply power to energize the solenoid via the switch, wherein the processing unit is configured to pulse width modulate the power provided to the solenoid via the switch, … wherein the power drive profile, defined via a pump volume having a relative scale from zero to 100 percent, corresponding to an overall pump volume range determined via movement of armature positioning from the starting position to the fully extended position, versus an extension time having a relative scale from zero to 100 percent, corresponding to an overall extension time range for movement of the armature positioning from the starting position to the fully extended position, comprises: an initial portion of the power drive profile for actuating the solenoid to cause an initial corresponding movement of the armature from the starting position to a second position that increases at a first overall rate, an intermediate portion of the power drive profile for actuating the solenoid, subsequent to the initial portion, to cause an intermediate corresponding movement of the armature from the second position to a third position that increases at a second overall rate different than the first overall rate, and a final portion of the power drive profile for actuating the solenoid, subsequent to the intermediate portion, to cause a final corresponding movement of the armature from the third position to the fully extended position that decreases at a third overall rate different than either of the second or first overall rate. 
Carman teaches an analogous solenoid drive pump (abstract)  a processing unit (microprocessor 130, par 0028); and a power supply (power source 108 or power input 110, par 0029) electrically connected to the solenoid via a switch (switching circuit 128, par 0028)  which is controlled by the processing unit (the switching circuit is operable based on signals from microprocessor 130, par 0028), the power supply is structured to supply power to energize the solenoid via the switch (solenoid 113 is powered via switching circuit 128 controlled by processor 130, par 0028), wherein the processing unit is configured to pulse width modulate the power provided to the solenoid via the switch (power to solenoid using a pulse width 202, par 0030).   It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to replace the rectified drive circuit of McNaull with the pulse width drive of Carman in order to operate the drive signal near peak efficiency and therefore increase the efficiency of the pump while minimizing the impact to overall cost (Carman, abstract, par 0009).
Post teaches piston movement in a pump wherein the power drive profile, defined via a pump volume having a relative scale from zero to 100 percent (fig 3, zero is BDC, 100% is TDC; inherently relative pump piston volume varies from 0-100 with piston reciprocation), corresponding to an overall pump volume range determined via movement of armature positioning from the starting position (fig 3, BDC) to the fully extended position (fig 3, TDC), versus an extension time having a relative scale from zero to 100 percent (fig 4, 0 degrees to 180 degrees,  inherently piston extension takes a period of time from zero to 100 percent), corresponding to an overall extension time range for movement of the armature positioning from the starting position to the fully extended position, comprises: an initial portion (fig 3, 4, and 5; initial portion from 0 degrees to 36 degrees, see drawing below;  fig 3 shows displacement of piston, fig 4 shows velocity of piston, fig 5 shows acceleration of piston) of the power drive profile for actuating the solenoid to cause an initial corresponding movement of the armature from the starting position (fig 3, piston displacement at BDC at 0 degrees) to a second position (fig 3, piston displacement at 36 degrees) that increases at a first overall rate (fig 4, velocity is increasing in the TDC direction from 0 degrees to 36 degrees; fig 5 correspondingly shows a positive acceleration), an intermediate portion (figs 3, 4, 5, from 36 degrees to 108 degrees) of the power drive profile for actuating the solenoid, subsequent to the initial portion, to cause an intermediate corresponding movement of the armature from the second position (fig 3, piston displacement at 36 degrees) to a third position (fig 3, piston displacement at 108 degrees) that increases at a second overall rate (fig 4, velocity from 36-108 is higher than from 0-36, and toward TDC) different than the first overall rate, and a final portion (fig 4, 108 degrees to 180 degrees) of the power drive profile for actuating the solenoid, subsequent to the intermediate portion, to cause a final corresponding movement of the armature from the third position (fig 3, piston displacement at 108 degrees) to the fully extended position (fig 3, piston displacement at TDC, 180 degrees) that decreases at a third overall rate (fig 4, velocity is decreasing from 108 degrees to 180 degrees overall) different than either of the second or first overall rate. It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to utilize the power drive profile of Post to use a lower acceleration of fluid in the cylinder in order to reduce head cavitation and permit operation of pumps with smaller displacements at higher speeds to achieve a given flow rate (Post, c 4 l 48-58).
Further, Weston teaches that it is known to change the rate of advancement of a piston in a liquid dispensing pump by controlling the source of power that controls the rate of advancement of the piston in order to affect the amount of liquid being dispensed, see column 10, lines 33-53 and column 11, lines49-60. It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to change the rate of power to the solenoid of McNaull in view of Carman in view of Post to change the rate of piston movement as taught by Weston, in order to vary the rate of liquid dispensing. 

    PNG
    media_image1.png
    401
    372
    media_image1.png
    Greyscale

Post, figures 3-5
Regarding claim 2, McNaull in view of Carman in view of Post teaches the pump arrangement of claim 1, wherein the second overall rate is greater than the first overall rate (Post, fig 4, velocity at 36 degrees to 108 degrees is greater than velocity from 0 degrees to 36 degrees). 
Regarding claim 3, McNaull in view of Carman in view of Post teaches the pump arrangement of claim 2, wherein the second overall rate is twice the first overall rate. Under an alternative interpretation of claim 1, setting an initial portion (fig 4, 0 degrees to 30 degrees) at the first overall rate (fig 4, rate at the mid velocity between TDC and BDC) and an intermediate portion (fig 4, 30 degrees to 60 degrees) with a second overall rate of (fig 4, rate at TDC), would thereby disclose the second overall rate is twice the first overall rate. 
Regarding claim 10, McNaull discloses the pump arrangement of claim 1, further wherein the spring is tensioned to pull the armature back toward the solenoid and move the diaphragm member back to the initial position in an absence of the solenoid being energized (fig 2, when coil is off, the spring 44 moves assembly 28 to the extreme down position as an intake stroke, c 4 l 4-14). 
Regarding claim 13, McNaull discloses a pump arrangement for powering a pump (fig 1, pump 10, c 2 l 22) in providing a controlled volume of water to a drip nozzle in a drip-feed humidifier, the pump arrangement comprising (a controlled volume of water to a drip nozzle in a humidifier is intended use in the preamble of the claim and will be given no patentable weight): a pump (fig 1, pump 10, c 2 l 22) having a solenoid (electromagnetic coil assembly 25, c 2 l 62-63), an armature (armature 27 with plunger 28 connected together at collar 30, c 2 l 64-67, c 3 l 6-11), a diaphragm member (diaphragm 31, c 3 l 13-15), and a spring (spring 44, c 3 l 64), wherein the diaphragm member forms a portion of a pumping chamber (chamber 17, c 3 l 25-27) and is deformable between an initial position (fig 2, intake at the extreme downward position, c 4 l 6-14) for a first volume of the pumping chamber (volume of chamber 17 at intake is the given volume) and a deformed position (fig 3, fluid discharged out of chamber 17, plunger moved upward, c 3 l 52-60) for a second volume of the pumping chamber different from the first volume (fig 3, chamber 17 is reduced in size to push out liquid, c 3 l 52-60), wherein the armature is coupled to the diaphragm member  (armature 27 and plunger 28 connect to diaphragm 32 and move upward together when solenoid is energized, c 3 l 53-57), and wherein the spring is tensioned to move the diaphragm member back to the initial position from the deformed position (with solenoid off, spring 44 drives assembly downward to initial position, c 4 l 4-14); ….[controlling the power] comprises energizing the solenoid according to a power drive profile (power level of the coil assembly 25 is balanced with mass of armature and plunger 28 and spring 44 in order to prevent undesirable noise, c 3 l 60-67) for each actuation of the solenoid for extending the armature from a starting position (fig 2, see initial position previously claimed) to a fully extended position (fig 3, see deformed position previously claimed) in a quiet manner which is below a given noise threshold of potential disturbance (configured to prevent diaphragm portion 32 from contacting wall 18 and creating an undesirable noise, that noise is chattering contact with the contact wall, c 3 l 64 – c 4 l 3; the noise threshold is any noise caused by chattering against the contact wall, c 4 l 1-3),… wherein each corresponding actuation of the solenoid is operated in the quiet manner (the pump is operated silently, c 4 – 14-15).
McNaull does not disclose  a processing unit; and a power supply electrically connected to the solenoid via a switch  which is controlled by the processing unit, the power supply is structured to supply power to energize the solenoid via the switch, wherein the processing unit is configured to pulse width modulate the power provided to the solenoid via the switch,… and wherein the power drive profile, defined via a pump volume having a relative scale from zero to 100 percent, corresponding to an overall pump volume range determined via movement of armature positioning from a starting position to a fully extended position, versus an extension time having a relative scale from zero to 100 percent, corresponding to an overall extension time range for movement of the armature positioning from the starting position to the fully extended position, comprises: an initial portion of the power drive profile for actuating the solenoid to cause an initial corresponding movement of the armature from the starting position to a second position intermediate the starting position and the fully extended position that increases at a first overall rate, an intermediate portion of the power drive profile for actuating the solenoid, subsequent to the initial portion, to cause an intermediate corresponding movement of the armature from the second position to a third position intermediate the second position and the fully extended position that increases at a second overall rate different than the first overall rate, and a final portion of the power drive profile for actuating the solenoid, subsequent to the intermediate portion, to cause a final corresponding movement of the armature from the third position to the fully extended position that decreases at a third overall rate different than either of the second or first overall rate.
Carman teaches an analogous solenoid drive pump (abstract) a processing unit (microprocessor 130, par 0028); and a power supply (power source 108 or power input 110, par 0029) electrically connected to the solenoid via a switch (switching circuit 128, par 0028)  which is controlled by the processing unit (the switching circuit is operable based on signals from microprocessor 130, par 0028), the power supply is structured to supply power to energize the solenoid via the switch (solenoid 113 is powered via switching circuit 128 controlled by processor 130, par 0028), wherein the processing unit is configured to pulse width modulate the power provided to the solenoid via the switch (power to solenoid using a pulse width 202, par 0030).  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to replace the rectified drive circuit of McNaull with the pulse width drive of Carman in order to operate the drive signal near peak efficiency and therefore increase the efficiency of the pump while minimizing the impact to overall cost (Carman, abstract, par 0009).
Post teaches wherein the power drive profile, defined via a pump volume having a relative scale from zero to 100 percent (fig 3, zero is BDC, 100% is TDC; inherently relative pump piston volume varies from 0-100 with piston reciprocation), corresponding to an overall pump volume range determined via movement of armature positioning from the starting position (fig 3, BDC) to the fully extended position (fig 3, TDC), versus an extension time having a relative scale from zero to 100 percent (fig 4, 0 degrees to 180 degrees,  inherently piston extension takes a period of time from zero to 100 percent), corresponding to an overall extension time range for movement of the armature positioning from the starting position to the fully extended position, comprises: an initial portion (fig 4, 0 degrees to 36 degrees) of the power drive profile for actuating the solenoid to cause an initial corresponding movement of the armature from the starting position (fig 3, BDC) to a second position (fig 3, piston displacement at 36 degrees) intermediate the starting position and the fully extended position that increases at a first overall rate (fig 4, velocity is increasing in the TDC direction), an intermediate portion (fig 4, 36 degrees to 108 degrees) of the power drive profile for actuating the solenoid, subsequent to the initial portion, to cause an intermediate corresponding movement of the armature from the second position (fig 3, piston displacement at 36 degrees) to a third position (fig 3, piston displacement at 108 degrees) intermediate the second position and the fully extended position that increases at a second overall rate (fig 4, velocity from 36-108 is higher than from 0-36, and toward TDC) different than the first overall rate, and a final portion (fig 4, 108 degrees to 180 degrees) of the power drive profile for actuating the solenoid, subsequent to the intermediate portion, to cause a final corresponding movement of the armature from the third position (fig 3, piston displacement at 108 degrees) to the fully extended position (fig 3, piston displacement at TDC) that decreases at a third overall rate (fig 4, velocity is decreasing from 108 degrees to 180 degrees overall) different than either of the second or first overall rate.  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to utilize the power drive profile of Post to use a lower acceleration of fluid in the cylinder in order to reduce head cavitation and permit operation of pumps with smaller displacements at higher speeds to achieve a given flow rate (Post, c 4 l 48-58).


Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 4-9 and 14-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claims 4 and 14, McNaull does not disclose a solenoid power profile “wherein the initial portion extends over an initial 20% of both the overall pump volume range and the overall extension time of the power drive profile from an initial positioning of the armature of the solenoid to a second positioning of the armature.” This feature is a unique element of applicant’s disclosed invention (See filed Specification 13 December 2018, Para 0090).  The structure of the profile is critical to the operate the pump in a quiet manner and reduce disturbances to the user (id.) and does not amount to design choice, there is no motivation to modify the prior art to incorporate said structure or provide said arrangement. Therefore, the sum of these limitations is not disclosed by the prior art and it would not be obvious to combine references in an effort to meet all of the claimed elements.
Furthermore, McNaull teaches control of the power level to the coil assembly to prevent noise. However, McNaull’s teaching is directed toward noise caused by power levels of the coil 25 at the full extension of the piston, which causes the piston to come into contact with wall 18 where it would chatter (McNaull, c 4 l 1-3). McNaull’s teaching is therefore towards power levels at the end of the stroke near TDC; in contrast the allowable feature of the instant invention is at power levels and timing at the beginning of the stroke near BDC. Since McNaull does not address the power levels and timing of that power level at the initial part of the piston stroke, the above claim language is considered distinguishing and non-obvious over McNaull. 

Response to Arguments
Applicant's arguments filed 16 November 2022 have been fully considered but they are not persuasive. No argument apply to the new base reference McNaull. Applicant’s arguments toward Carman in the Remarks date 19 July 2021 are inapplicable toward the combination of McNaull in view of Carman. Applicant’s arguments were toward the previous assertion that Carman did not teach the power drive profile as claimed. In the above combination, Carman is not being cited for the power drive profile. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY S LEE whose telephone number is (571)272-5354. The examiner can normally be reached Mon-Fri 0900-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S LEE/Examiner, Art Unit 3746           

/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746